Citation Nr: 0903170	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
January 1994. The veteran died in October 2002.  The 
appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 2005 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Reno, Nevada, 
RO has assumed the role of the agency of original 
jurisdiction for this appeal.  

In February 2008 the appellant testified at a Board hearing 
before the undersigned sitting in Las Vegas, Nevada.  A 
transcript of the testimony offered at the hearing has been 
associated with the claims file.

In June 2008, the Board remanded the case to the RO for 
further action.  The requested action has been completed and 
the case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran died in October 2002 of gunshot wounds to the 
chest and back.


2.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus rated as 40 percent 
disabling; diabetic nephropathy, rated as 30 percent 
disabling; diabetic vasculopathy with unhealing ulcer of the 
left foot, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling; and peripheral neuropathy of the right 
lower extremity, rated as 10 percent disabling.  

3.  A total disability rating due to individual 
unemployability resulting from service-connected disability 
was in effect from April 30, 2002, until the veteran's death.

4.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).

2.  Entitlement to DIC benefits under the provisions of 38 
U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and, (3) that the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include: (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The Board observes that VCAA compliant notice was not 
provided to the appellant prior to the initial adjudication 
of her claim.  However, a subsequent VA notice letter dated 
in August 2008 satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  Furthermore, the appellant was informed 
of how VA establishes effective dates and disability ratings.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The August 2008 letter also met the notice requirements of 
Hupp.


Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the August 2008 
notice was provided to the veteran, the claim was 
readjudicated in a November 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  At the personal hearing in February 2008, 
the appellant was provided an opportunity to submit 
additional evidence.  The appellant, through her 
representative, asked for an extension of time to allow her 
to submit additional evidence in support of her claim.  In 
particular, she was going to attempt to obtain copies of 
pertinent police reports, autopsy reports, and terminal 
medical records.  The appellant's request was granted; 
however, the record does not reflect that she submitted the 
records.  The duty to assist is a two-way street.  If an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the evidence includes service medical records, 
VA medical records, lay statements, and the death 
certificate.  The evidence of record is adequate for decided 
the issues presented.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that has not been sought.

The Board acknowledges VA has not obtained a medical opinion 
with respect to the appellant's cause-of-death claim.  But in 
DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require the Secretary of VA to assist a claimant in 
obtaining a medical opinion or examination for a DIC claim, 
but it does require VA to assist a claimant in obtaining such 
whenever it is necessary to substantiate the DIC claim.  The 
Federal Circuit Court added that there was no duty to provide 
a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) 
since this provision is explicitly limited to claims for 
disability compensation (service connection), which is 
defined as a monthly payment made by VA to a veteran, and 
therefore does not pertain to a DIC claim.  Id. But Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008)(holding that in the 
context of a DIC claim, VA must also consider that 38 U.S.C. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists 
that such assistance would aid in substantiating the claim).  
In the present case, there is no competent evidence linking 
the veteran's service or any service-connected disability to 
his fatal gunshot wounds.  


In this case, the Board is satisfied that all relevant facts 
have been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including affording testimony at a hearing before the Board 
and by her representative's arguments in support of her 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service Connection for Cause of Death

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The certificate of death indicates that the veteran died in 
October 2002 as a result of gunshot wounds in the chest and 
back.  His death certificate indicates that the manner of 
death was a homicide.  It further notes that he was shot 
multiple times at a car wash.  According to an incident 
report completed by a local police department, a suspect had 
been arrested in the shooting.  It was noted that the 
appellant was not involved in the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for diabetes mellitus rated as 40 percent disabling; 
diabetic nephropathy, rated as 30 percent disabling; diabetic 
vasculopathy with unhealing ulcer of the left foot, rated as 
20 percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; and peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling.  He had also been awarded a total disability 
rating due to individual unemployability resulting from 
service connected disability (TDIU) effective from April 30, 
2002.  

At the February 2008 hearing, the appellant's representative 
suggested that the veteran's service-connected disabilities 
may have contributed to his shooting by either rendering him 
in a mental state that would have been confrontational or 
impairing his ability to get out of the way.  However, the 
appellant testified that she had been separated from the 
veteran for 11 months and that had no idea of his mental 
state at the time of his death other than he was in  a lot of 
stress.  She noted that the veteran was able to drive to 
Alabama by himself.  While he had foot ulcers, they did not 
hinder his ability to walk.  She last spoke to the veteran 
three days before his death.  At that time, he seemed normal 
to her.  The appellant acknowledged that she had no knowledge 
of the circumstances behind the veteran's death, other than 
he was fatally shot.  

There is no post-service medical evidence suggesting that the 
veteran's service-connected disabilities had any role in his 
death.  The evidence of a nexus between the cause of the 
veteran's death and his military service or his service-
connected disabilities is limited to the lay assertions of 
the appellant and her representative.  This is not competent 
evidence of the claimed nexus because lay persons are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, a grant of service connection for the cause of 
the veteran's death is not in order.  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
for his country.  His service was greatly appreciated.

DIC under 38 U.S.C.A. § 1318

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2008).


The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because 
1) VA was paying the compensation to his dependents, 2) VA 
was withholding the compensation to offset an indebtedness, 
3) he had applied for compensation, but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law. 38 
C.F.R. § 3.22(b) (2008).  The Board also notes that a 2005 
amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 1318 claims, where additional service 
department records are received that existed at the time of a 
prior VA decision, but were not considered.

The appellant has not alleged, and the evidence does not show 
that the veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in October 2002, but was not receiving 
such compensation for any of the reasons enumerated in 38 
C.F.R. § 3.22(b).  Furthermore, there has been no specific 
pleading of clear and unmistakable error in any prior 
decision.  Cole v. West, 13 Vet. App. 268 (1999).

During the veteran's lifetime, service connection for 
diabetes mellitus was established by rating action dated in 
September 1995.  A 20 percent disability evaluation was 
assigned effective February 1, 1995.  

By subsequent rating action in August 2003, the Montgomery RO 
increased the disability evaluation for the veteran's 
diabetes mellitus to 40 percent, effective from April 30, 
2002.  This rating decision also awarded service connection 
for diabetic nephropathy, rated as 30 percent disabling from 
April 30, 2002; diabetic vasculopathy with unhealing ulcer of 
the left foot, rated as 20 percent disabling from April 30, 
2002; peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling from April 30, 2002; and 
peripheral neuropathy of the right lower extremity, rated as 
10 percent disabling from April 30, 2002.  

In addition, the August 2003 rating decision also awarded a 
total disability rating due to individual unemployability 
resulting from service connected disability (TDIU) effective 
from April 30, 2002.  As the veteran died in October 2002, he 
was not in receipt of a total disability rating for 10 years 
or more immediately preceding.  It follows that the veteran 
was also not continuously rated as totally disabled for five 
years from the date of his discharge from service and leading 
up to his death.  Lastly, there is no evidence suggesting 
that the veteran was a prisoner of war at any time.  As such, 
the veteran did not meet the statutory duration requirements 
for a total disability rating at the time of his death.

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  The 
facts of this case are not in dispute and the law is 
dispositive. Accordingly, the claim for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 will be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to DIC benefits under 38 U.S.C. § 1318 is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


